Case 4:18-cv-12838-MFL-DRG ECF No. 59, PageID.622 Filed 03/04/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRADLEY T. PETERSON,

      Plaintiff,                                    Case No. 18-cv-12838
                                                    Hon. Matthew F. Leitman
v.

RYAN SMITH, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS TO REPORT
     AND RECOMMENDATION (ECF No. 58); (2) ADOPTING
       RECOMMENDED DISPOSITION OF REPORT AND
RECOMMENDATION (ECF No. 57); AND (3) GRANTING IN PART AND
           DENYING IN PART DEFENDANTS’ MOTION
            FOR SUMMARY JUDGMENT (ECF No. 42)

      On September 12, 2018, Plaintiff Bradley T. Peterson, acting pro se, filed this

civil-rights action against the City of Woodhaven, two Woodhaven police officers

(Ryan Smith and Matt Brewer), and an employee of Michigan’s 33rd District Court

(Brian Cozzaglio). (See Compl., ECF No. 1.)         Peterson alleges that after he

accompanied a friend to a hearing in the 33rd District Court, he was thrown out of

the courthouse, assaulted by police officers, wrongfully arrested, and maliciously

prosecuted. (See id.) He seeks $200 million in damages. (See id.)




                                         1
Case 4:18-cv-12838-MFL-DRG ECF No. 59, PageID.623 Filed 03/04/21 Page 2 of 5




      Peterson’s claims against the Defendants are not specifically labeled in the

Complaint.    It appears that he has brought the following claims against the

Defendants:

          Obstruction of justice against all Defendants;

          Unreasonable seizure against Defendants Smith and Brewer;

          False imprisonment against Defendants Smith, Brewer, and the City of

              Woodhaven;

          Malicious prosecution against Defendants Smith, Brewer, and the City

              of Woodhaven;

          Excessive force against Defendant Smith;

          Discrimination against Defendants Smith, Brewer, Cozzaglio, and the

              City of Woodhaven; and

          Slander against Defendant Cozzaglio.

      On October 19, 2019, the Defendants moved for summary judgment on all of

Peterson’s claims. (See Mot. for Summ. J, ECF No. 42.) The motion was referred

to the assigned Magistrate Judge. (See Order of Referral, ECF No. 56.)

      On February 1, 2020, the Magistrate Judge issued a report and

recommendation in which he recommended that the Court grant Defendants’ motion

in part and deny the motion in part (the “R&R”). (See R&R, ECF No. 57.) More

specifically, the Magistrate Judge recommended that the Court grant summary


                                        2
Case 4:18-cv-12838-MFL-DRG ECF No. 59, PageID.624 Filed 03/04/21 Page 3 of 5




judgment in favor of the Defendants on all of Peterson’s claims except for Peterson’s

excessive force claim against Defendant Smith. (See id., PageID.593.)

      At the conclusion of the R&R, the Magistrate Judge informed the parties that

they could “object to and seek review of this Report and Recommendation” by filing

written objections within fourteen days. (Id., PageID.594.) The Magistrate Judge

further explained that any objections needed to be specific. (See id.) He then warned

the parties that the “[f]ailure to file specific objections constitutes a waiver of any

further right of appeal” and that “[t]he filing of objections which raise some issues,

but fail to raise others with specificity, will not preserve all the objections a party

might have to this Report and Recommendation.” (Id.)

      Peterson filed objections to the R&R on February 22, 2021. (See Objections,

ECF No. 58.) His objections are difficult to follow. Peterson appears to be

objecting, generally, to the entirety of the Magistrate Judge’s conclusions of law.

The bulk of the objections seem to restate arguments that Peterson has raised in his

Complaint and other filings.      For instance, Peterson repeatedly claims in the

objections that the Defendants tampered with evidence, brought false charges

against him, and discriminated against him on the basis of his race. (See id.) But

Peterson has not specifically tied those allegations to the legal conclusions in the

Magistrate Judge’s thorough and detailed R&R. Indeed, Peterson has made no effort

to demonstrate that any particular aspect of the Magistrate Judge’s reasoning is



                                          3
Case 4:18-cv-12838-MFL-DRG ECF No. 59, PageID.625 Filed 03/04/21 Page 4 of 5




erroneous. Peterson’s generalized objection does not provide a basis for relief. As

the Sixth Circuit has explained:

             A general objection to the entirety of the magistrate's
             report has the same effects as would a failure to object.
             The district court's attention is not focused on any specific
             issues for review, thereby making the initial reference to
             the magistrate useless. The functions of the district court
             are effectively duplicated as both the magistrate and the
             district court perform identical tasks. This duplication of
             time and effort wastes judicial resources rather than saving
             them, and runs contrary to the purposes of the Magistrates
             Act.

Howard v. Sec. of Health and Human Svs., 932 F.2d 505, 509 (6th Cir. 1991). Thus,

where, as here, objections to a report and recommendation are “conclusory” and do

“not specifically address how the report’s factual and legal recommendations were

incorrect,” the objections are insufficient. Fields v. Lapeer 71-A District Court

Clerk, 2 F. App’x 481, 482 (6th Cir. 2001) (holding that plaintiff had “waived any

challenge to the district court’s conclusions” because his objections to report and

recommendation did not specifically address the Magistrate Judge’s reasoning). See

also Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (“[A] general objection to a

magistrate’s report, which fails to specify the issues of contention, does not satisfy

the requirement that an objection be filed”). Simply put, because Peterson has not

specifically addressed the Magistrate Judge’s reasoning or legal analysis in any

detail, his objections are OVERRULED.




                                          4
Case 4:18-cv-12838-MFL-DRG ECF No. 59, PageID.626 Filed 03/04/21 Page 5 of 5




      Accordingly, for the reasons stated above:

             Peterson’s objections to the R&R (ECF No. 58) are OVERRULED;

             The recommended disposition of the R&R (ECF No. 57) is

               ADOPTED; and

             Defendants’ motion for summary judgment (ECF No. 42) is

               GRANTED in all respects except for Peterson’s excessive force

               claim against Defendant Smith.1

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: March 4, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 4, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764


1
  Defendants have not objected to the portion of the R&R in which the Magistrate
Judge recommended that the Court deny Defendants’ summary judgment motion to
the extent the motion seeks dismissal of Peterson’s excessive force claim against
Defendant Smith. The failure to file an objection to an R&R releases the Court from
its duty to independently review the matter. See Thomas v. Arn, 474 U.S. 140, 149
(1985). Likewise, the failure to file objections to an R&R waives any further right
to appeal. See Howard, 932 F.2d at 509; Smith v. Detroit Fed’n of Teachers Local
231, 829 F.2d 1370, 1373 (6th Cir. 1987). The Court therefore adopts the Magistrate
Judge’s recommendation to deny Defendants’ motion with respect to Peterson’s
excessive force claim against Smith.

                                        5
